Exhibit 10(o)

TCF FINANCIAL CORPORATION
2001 MANAGEMENT INCENTIVE PLAN - EXECUTIVE

1.         Eligibility - Each Participant shall be given a copy of this 2001
Management Incentive Plan for Executives (the “Plan”) and required to sign an
acknowledgment of its terms.  The participants in the Plan are those approved by
the Personnel Committee (the “Committee”).

2.         All participants will be initially evaluated by the Chairman of TCF
Financial (the  “Chairman”) who will forward all recommendations to the
Committee for approval.  The Committee evaluates the performance of the
Chairman.  The Committee will consider the diluted Earnings per Share (“EPS”)
and shall also evaluate all other matters it deems appropriate in its sole
discretion, subject to limits imposed on such discretion under the
Performance-Based Plan.  Evaluations will be performed pursuant to the terms of
the TCF Performance-Based Compensation Policy for Covered Executive Officers
(the “Performance-Based Plan”) in the case of Covered Executive Officers (as
defined in that Plan).

3.         The criteria for awards (subject to paragraph 4) is as follows:  The
amount of incentive payable to a participant shall be determined by the
achievement of  EPS financial goals on Exhibit A attached.  EPS will be
calculated as provided in the Performance-Based Plan, using diluted EPS, rounded
to the nearest cent.  The bonus percentage shall be calculated, in the case of
EPS achievement  which falls between goals, by interpolation as follows:  The
amount by which the EPS achievement exceeds the goal shall be divided by the
amount between the EPS goal exceeded and the next EPS goal.  The result shall be
stated in the form of a percentage which shall be multiplied by the total bonus
percentage points between EPS goals.  The result shall be added to the bonus
percentage corresponding to the EPS goal that was exceeded.  The maximum bonus
shall be 200%, even if achievement exceeds $2.70 EPS.

4.         The Committee may in its discretion, reduce, defer or eliminate the
amount of the incentive determined under paragraph 3 of this Agreement for a
Covered Executive Officer in the Performance-Based Plan.  In addition, for
participants who are not subject to the Performance-Based Plan, the Committee
may in its discretion increase the amount of the incentive calculated under
paragraph 3 of this Agreement.  The Committee has authority to make
interpretations under this Plan and to approve the calculations under Paragraph
3.  Incentive compensation will be paid in cash as soon as possible following
approval of awards by the Personnel Committee.  Except for Covered Executive
Officers, the participant must be employed by TCF Financial (or the same
subsidiary as employed by on the date of this Acknowledgment) on the date the
incentive is paid in the same job position as the position for which the
incentive was earned in order to receive the incentive payment.  However, where
the participant has transferred to another position within TCF, the Committee
may in its discretion determine to pay part, none, or all of the incentive based
on any factors the Committee considers relevant.

5.         The Committee may amend this Plan from time to time as it deems
appropriate, except that any such amendment shall be in writing and signed by
both TCF Financial and the executive and no amendment may contravene
requirements of the Performance-Based Plan.  This Plan shall not be construed as
a contract of employment, nor shall it be considered a term of employment, nor
as a binding contract to pay awards.  The undersigned acknowledges he/she is
employed “at will”.

6.         This Plan is effective for service on or after January 1, 2001, and
supersedes and replaces the prior Management Incentive Compensation Plan and any
other prior incentive arrangements with respect to executives in this Plan.

Acknowledgment

I have received, read, and acknowledge the terms of the foregoing plan.

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Date Signature

 

2001 EPS Goals for Executive MIP

EPS1 $2.35 $2.50 $2.60 $2.65 $2.70 % of Salary Bonus 0% 50% 100% 150% 200%      
      Maximum Bonus = 200%           Bonus percentages will be interpolated
between goals.          

--------------------------------------------------------------------------------

1 Diluted GAAP EPS

 